Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 January 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richmond
                            3d Jan: 1821.
                        
                    I arrived here on the 30th ult: and took my seat in the senate on 31st. My general health is good, & the disease in my ear considerably diminished. I feel myself in a situation to return zealously & vigorously to the duties of my station, and for that purpose have taken up my lodgings at the Eagle Hotel. I trust there will be no relapse in my ear, and as to my general health my morning walks will preserve it, unless the exertion of my mind, and anxious watching of nights should greatly impair it, as they have done heretofore. But I will trust myself to providence, and hope for the best. I have been so long cut off from my accustomed communications with you, that I almost fear you doubt my fidelity and constancy. I intend to write you as I did formerly, and shall endeavor to keep you fully & regularly informed of our proceedings in regard to the University. For, as you will have seen in the papers, the subject has been brought forward to the surprize of us all by Mr Griffin of York. Mr Minor of Spottsylvania had written to me to hasten up: but I did not receive his letter, nor hear of the motion, till my arrival here on sunday. At first Mr Griffin’s motion gave great satisfaction to the friends of the University. Coming from a Quarter deemed so hostile, we thought it a harbinger of a favorable change in the public feeling, & opinion. I confess I had my doubts from the beginning, and now those doubts are confirmed. I knew, from information received from Mr Saunders in Wmsburg, that Mr Griffin had been apprized that his course last winter  was thought by the friends of the University to have for its principal object the depression of  that institution, and I thought it not improbable that he sought to redeem himself from the charge of insincerity in the estimation of the more enlightened part of the community. Some supposed he wished to prevent the Literary Board from compleating the Loan. Others, that he wished to force the friends of the University to a premature movement at an inauspicious time. All of us, however, thought that so remarkable a movement from an opponent  whatever the  motive might be, was calculated to do good. How far it may influence our movements will depend on circumstances. Yesterday Mr Griffin sought a conversation with me which satisfied me that his support would not be given to his own motion. He called on me to know if the Legislature would consent to cancel the bonds of the University,  on condition that we should never apply  for any further appropriation, whether we would consent to give the pledge. The Question was so ridiculous, I had some difficulty in refraining from laughing in his face. I replied to him, that I could not speak for others, but for myself. I would not hesitate to avow that I would give no such pledge, & I was very confident that the other friends of the University would give  a similar answer. Indeed, I told him, that I would sooner see the measure which he had offered rejected, than to accept it on any such condition. All the obvious objections to such a pledge were urged, and I need not repeat them to you. He contended that unless such a pledge was given, he was sure the motion to cancel the bonds would be  rejected by an immense majority: & I understood him to say that in such case he would himself vote against it. He furthermore observed that even that pledge would not carry the measure. And, finally, remarked that he should urge the measure no further. Among other things he assured me that he began to feel apprehensions for the safety of the Literary Fund. The University, he said was evidently more & more unpopular, & his motion was opposed by all the leading members of the House. I told him that his measure would of itself enable the University to get into operation in a short time, & to flourish greatly, but individually I was of opinion that future Legislatures  shoud go further. I remonstrated with him on the impropriety of his withdrawing himself from the support of his own proposition, because we would not agree with him on ulterior measures not necessarily connected with it: and invited him to aid us in removing the popular prejudice. But all would not do. I saw his object, & we separated without coming to any agreement of opinion. In parting, I requested him to converse with Mr Johnson, inasmuch as I did not wish to be singly consulted on the occasion. He declined doing so, as unnecessary after what had passed. This conversation has been a subject of much merriment among our friends: and we are amused at the effort  thus gravely made  to bind us to our good behaviour for all times to come. Mr Ritchie will come out with an encomium on Mr Griffin’s liberality—We are not yet decided whether we shall profit of the opening made by Mr Griffin, or let the subject lie over till another session. I am endeavoring to ascertain our best policy, by consultation with our friends. The laborious task again falls to my share to go the rounds, & to endeavor to rekindle the enthusiasm of our friends. In the course of the last three Days, I have seen enough to convince me that the Senate is well disposed, & the House of Delegates perhaps more than usually hostile. The temper & disposition of that House is distressing & alarming. To-day a motion was made & supported by Morris and Blackburn to authorize the Committee of Schools & Colleges to enquire into the expediency of making an appropriation to Washington & Hampden Sidney Colleges, and it was rejected by a large majority. These Colleges have both three or four respectable agents here, solliciting aid from the Legislature. It is true that there is no money to dispose of: but to refuse in giving to the  Colleges, indicates great hostility to the literary interests of the State, as they are more popular than the University. Indeed it is doubted whether there is not a strong party in the House for the total abolition of the Literary Fund. Our prospects are certainly gloomy in a high degree. I have recommended to our friends to keep back the subject as long as possible, and in the interim to endeavor to make friends. We all agree thus far, that Griffin’s proposition is the proper one, if we make any: and that we should ask for nothing more. I still have hopes that explanation may pave the way to final success, but in all our struggles, never have I seen a more gloomy prospect. Blackburn is said by some to take to heart the removal of the seat of Government to Staunton. I am not sure of this, but I suspect he seeks  it with deep anxiety. Is it not possible that calculations may be made on our anxiety to endow the University? May they not say—these men would not oppose us, least we may retaliate? I feel the dilemma—I regret it—but I cannot vote to carry the seat of Government to Staunton. We are committed against Charlottesville: because of the University being there. And I presume our best course is to keep it here. I shall not be busy or noisy, but my purpose is settled, be the consequences what they may.4th Jan. I hear to-day a general concurrence of opinion as to the hostile character of the House of Delegates: & the probability that we ought not to apply for anything. Yesterday in the debate on the motion to refer the consideration of the College Question to the Committee of Schools & Colleges I understand Genl Blackburn strongly committed himself against any & every proposition to touch the Capital of the Literary Fund. Mr Ritchie’s remarks of this morning will probably carry Mr G. to the point of voting for his own motion. Mr Watkins of P. Edward, one of the Commisssioners  at Rockfish Gap, is here on a visit. He is a friend to the University & to Hampden Sidney. He strongly advises that we shall make no application this session; he says we should ask for more money & let the debt stand for the present: that by the remission  of the debt we shall not get money &c. But I think otherwise. We should get our annuity, & after that the momentum of the institution would carry it along. There is an almost unanimous opinion that if we should move at all, we should present and support Griffin’s proposition. And we generally think that we ought to keep back the proposition, and then be governed by circumstances. Col. Archer of Powhatan has just given his support to this course, & he moves much among the members. He thinks at this time we should meet with a decided repulse. I should be happy to receive any advice from yourself or Mr Madison: but will certainly write you from time to time.I am inclined to think it would be good policy to show a friendly disposition towards the Colleges.  The friends of Hampden Sydney are anxious for aid, and are not so lofty in their tone as they were last winter. I came here disposed, if  there should be money to spare, to vote something to them, on conditions not very rigorous to meet them in friendly consultation; in short to conciliate them. As far as I have had an opportunity to observe, they are disposed to meet us in the same temper. 4. p.m. Since writing the above I have seen the Speaker of the House of Delegates who is warmly our friend. He thinks much may be done to change the minds of members. And so do I. I am going around & solliciting the aid of all the speakers & the more liberal members. I have moved Ritchie, and I will bring the press to bear on the House. I will also get the aid of the Senators. In short, if any exertions of my mind can put a lever under the weight that bears us down, it shall be raised this session. I shall also endeavor to promote the completion of the loan. In four days, I am again fairly out at sea, struggling with the tempest.I presume Governor Randolph has written you fully on the subject of his difference with the Council. I am sorry to inform you that he has injured himself extremely in the popular mind here by the first letter which he published in the Daily Compiler. Indeed the style of his answer to the Committee was lamented by his friends as rather too severe: & as calculated to produce a similar style on the other side. The Question as to the boundary of power seems to have been lost sight of, and the attention drawn only to the manner. He contemplates publishing again: I have taken the liberty to request him to be as moderate in his style as possible: & I shd be extremely glad if you could look over any thing he may  send to the press. He has to cope with many persons & their numerous friends & connections. You are aware of my sincere respect & regard for him, & I am sure will consider these remarks as dictated only by friendship.—This controversy is unfortunate for the University.I am, Dr Sir, faithfully yours
                        Joseph C. Cabell
                    